                                            Case 3:21-cv-03022-JSC Document 17 Filed 07/20/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       FUTURE MOTION, INC.,                             Case No. 21-cv-03022-JSC
                                                        Plaintiff,
                                   8
                                                                                            ORDER GRANTING MOTION TO
                                                 v.                                         SERVE FOREIGN DEFENDANT BY
                                   9
                                                                                            EMAIL PURSUANT TO RULE (4)(F)(3)
                                  10       JOHN DOE,
                                                                                            Re: Dkt. No. 16
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Future Motion, Inc. (“Future Motion”) brings patent infringement claims against
                                  14   Defendant John Doe, an unknown party doing business as Floatwheel. Because Future Motion
                                  15   does not know John Doe’s true identity, it seeks leave to provide alternative service by electronic
                                  16   mail under Rule 4(f)(3). (Dkt. No. 16.)1 After carefully considering Plaintiff’s submission, the
                                  17   Court GRANTS Plaintiffs’ motion.
                                  18                                            BACKGROUND
                                  19          Future Motion sells self-balancing electronically motorized skateboards under the
                                  20   Onewheel product line and owns the related patents. (Complaint ¶¶ 7-13.) Future Motion alleges
                                  21   that through its e-commerce site floatwheel.com, Defendant sells do-it-yourself (“DIY”) product
                                  22   kits to construct a self-balancing skateboard that infringes on Future Motion’s Onewheel product
                                  23   patents. (Complaint ¶¶ 15-18.) Future Motion also alleges that Defendant encourages patent
                                  24   infringement by publishing instructional videos on its “Floatwheel” YouTube channel to teach
                                  25   purchasers how to assemble the DIY Onewheel kits. (Complaint ¶¶ 19-21.)
                                  26          Prior to filing this action, Future Motion attempted to identify the owner of the internet
                                  27

                                  28
                                       1
                                        Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the documents.
                                          Case 3:21-cv-03022-JSC Document 17 Filed 07/20/21 Page 2 of 5




                                   1   domain floatwheel.com which was offering the allegedly infringing DIY Onewheel kits for sale,

                                   2   as well as authoring the “Floatwheel” YouTube channel

                                   3   www.youtube.com/channel/UC_7p3yqxNR24i-9Qtu1Haxg. (Dkt. No. 16-1 at ¶¶ 2-3.) Future

                                   4   Motion “determined that the domain owner was masking its identity, other than stating it was

                                   5   located in Guangxi, China,” and that the owner of the YouTube channel provided no public

                                   6   identifying information. (Id.) On November 16, 2020, Future Motion’s counsel attempted to

                                   7   contact Defendant through the domain Registrar (GoDaddy), and received an email from

                                   8   425136673@qq.com to submit a cease and desist letter to 425136673@qq.com. (Id. at ¶ 4; Dkt.

                                   9   No. 16-4 at 2.) That same day, Future Motion sent a cease and desist demand letter to

                                  10   425136673@qq.com and received a return email confirming that the letter was received. (Dkt.

                                  11   No. 16-1 at ¶¶ 5-6; Dkt. Nos. 16-5, 16-6.) Future Motion’s investigation revealed that “the email

                                  12   provider qq.com is based in China and operated by the Tencent corporation of China. This can be
Northern District of California
 United States District Court




                                  13   confirmed, for example, by visiting the website https://en.mail.qq.com/.” (Dkt. No. 16-1 at ¶ 8.)

                                  14          Less than a week after receipt of the cease and desist letter, Defendant removed its

                                  15   products for sale; however, as of March 15, 2021, Defendant is again offering its products for sale.

                                  16   (Dkt. No. 16-1 at ¶ 7.) Upon discovering that Defendant was again offering its products for sale,

                                  17   Future Motion “set[] up an order to confirm that the Defendant would ship its products to the

                                  18   United States.” (Id. at ¶ 9.) In doing so, Future Motion discovered that Defendant’s e-commerce

                                  19   website provides the contact email address diyonewheel@gmail.com for inquires related to

                                  20   Defendant’s terms of service, privacy policy, refund policy, and shipping policy. (Id. at ¶ 9; Dkt.

                                  21   No. 16-7.) After the Court denied Future Motion’s motion to serve by electronic mail (Dkt. No.

                                  22   14), Future Motion emailed Defendant’s 425136673@qq.com email address to locate a physical

                                  23   address, to no avail. (Dkt. No .16-8).

                                  24          Future Motion thus seeks leave to provide service of the summons and complaint by

                                  25   electronic mail because it cannot determine Defendant’s identity and physical address after Future

                                  26   Motion (1) directly asked for Defendant’s physical address, (2) engaged a native Chinese speaker

                                  27   to search for Defendant’s identity and physical address, (3) engaged a native Chinese speaker to

                                  28   investigate Defendant’s website and search for associated contact information; (4) engaged a
                                                                                        2
                                           Case 3:21-cv-03022-JSC Document 17 Filed 07/20/21 Page 3 of 5




                                   1   native Chinese speaker to search WHOIS records on the Chinese WHOIS database ; and (5)

                                   2   searched for Defendant’s contact information on the Chinese government’s website. (Dkt. No. 16

                                   3   at 2.)

                                   4                                          LEGAL STANDARD

                                   5            Federal Rule of Civil Procedure 4(f) provides the applicable authority to serve an

                                   6   individual in a foreign country. Under Rule 4(f)(3), courts can order service through a variety of

                                   7   methods, “including publication, ordinary mail, mail to the defendant’s last known address,

                                   8   delivery to the defendant’s attorney, telex, and most recently, email[,]” so long as the method of

                                   9   service is not prohibited by an international agreement. Rio Props., Inc. v. Rio Intern. Interlink,

                                  10   284 F.3d 1007, 1016 (9th Cir. 2002) (citation omitted). “However, the fact that an alternative

                                  11   method of service is not prohibited by international agreement does not mean that the plaintiff is

                                  12   entitled to use such a method under Rule 4(f)(3).” Keck v. Alibaba.com, Inc., 330 F.R.D. 255,
Northern District of California
 United States District Court




                                  13   257–58 (N.D. Cal. 2018). It is within a court’s “sound discretion” to determine whether “the

                                  14   particularities and necessities of a given case require alternate service of process under Rule

                                  15   4(f)(3).” Rio Properties, 284 F.3d at 1016. To comport with due process, alternate service of

                                  16   process must be “reasonably calculated to apprise interested parties of the pendency of the action

                                  17   and afford them an opportunity to present their objections.” Id. at 1016–17 (citation omitted).

                                  18                                              DISCUSSION

                                  19            Future Motion has shown that alternative service by electronic mail to

                                  20   425136673@qq.com and diyonewheel@gmail.com satisfies Rule 4(f)(3).

                                  21       A. International Agreement Does Not Prohibit Service by Electronic Mail

                                  22            The United States and China are both parties to the Hague Service Convention, which is a

                                  23   treaty that simplifies, standardizes, and improves the process of serving documents internationally.

                                  24   Facebook, Inc. v. 9 Xiu Network (Shenzhen) Tech. Co., No. 19-CV-01167-JST, 2020 WL 5036085

                                  25   at * 5 (N.D. Cal. Aug. 19, 2020) (citation omitted); Hague Service Convention, Nov. 15, 1956,

                                  26   T.I.A.S. No. 6638 (Feb. 19, 1969). Although compliance with the Hague Service Convention is

                                  27   mandatory, Article 1 of the Hague Service Convention states that it does not apply “where the

                                  28   address of the person to be served with the document is not known.” Volkswagenwerk
                                                                                         3
                                            Case 3:21-cv-03022-JSC Document 17 Filed 07/20/21 Page 4 of 5




                                   1   Aktiengesellschaft v. Schlunk, 486 U.S. 694, 699 (1988); Hague Service Convention art. 1. Here,

                                   2   Future Motion has met its burden to demonstrate that Defendant’s address is “not known.” Future

                                   3   Motion utilized a Chinese speaking partner to conduct an online search to attempt to obtain

                                   4   Defendant’s address. Moreover, Future Motion sent an email to 425136673@qq.com requesting a

                                   5   physical address.

                                   6           Future Motion has sufficiently shown that Defendant’s address is unknown, thus, service

                                   7   under Rule 4(f)(3) is appropriate. See Rio Props., 284 F.3d at 1016.

                                   8        B. Service by Electronic Mail is Reasonably Calculated to Provide Actual Notice to

                                   9           Defendant

                                  10           Future Motion has adequately shown that service by electronic mail would provide actual

                                  11   notice to Defendant. Service by electronic mail is reasonably calculated to provide actual notice

                                  12   when the test email is not returned as undeliverable or bounced back. Toyo Tire & Rubber Co. v.
Northern District of California
 United States District Court




                                  13   CIA Wheel Grp., No. 15-0246, 2016 WL 1251008, at *3 (C.D. Cal. Mar. 25, 2016). Moreover,

                                  14   service by email satisfies due process when foreign defendants previously communicated by

                                  15   email. See, e.g., Goes Int'l, AB v. Dodur Ltd., No. 14-CV-5666, 2015 WL 1743393, at *3 (N.D.

                                  16   Cal. Apr. 16, 2015); Gen. Star Indem. Co. v. First Am. Title Ins. Co. of Napa, No. 20-CV-03210-

                                  17   TSH, 2020 WL 8614189, at *6 (N.D. Cal. Sept. 25, 2020).

                                  18           Here, Future Motion sent an email to Defendant’s 425136673@qq.com email address and

                                  19   the email recipient confirmed receipt. (Dkt. No. 16-4 at 2; Dkt. No. 16-6 at 2.) In addition,

                                  20   Defendant subsequently stopped the sale of the product which suggests that the demand letter was

                                  21   received and understood. (Dkt. No. 16-1 at 3.) Under these circumstances, service by electronic

                                  22   mail to Defendant’s 425136673@qq.com email address is reasonably calculated to provide notice

                                  23   to Defendant and afford Defendant an opportunity to present objections. Moreover, Defendant’s

                                  24   diyonewheel@gmail.com email address would further provide notice to Defendant.

                                  25   //

                                  26   //

                                  27   //

                                  28
                                                                                        4
                                          Case 3:21-cv-03022-JSC Document 17 Filed 07/20/21 Page 5 of 5




                                   1                                          CONCLUSION

                                   2          For the reasons stated above, the Court GRANTS Plaintiffs’ motion to serve the Defendant

                                   3   by alternative means.

                                   4          This Order disposes of Docket No. 16.

                                   5          IT IS SO ORDERED.

                                   6   Dated: July 20, 2021

                                   7

                                   8

                                   9                                                            JACQUELINE SCOTT CORLEY
                                  10                                                            United States Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      5
